Citation Nr: 0426753	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  01-05 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for a scar on the back 
of the neck.

4.  Entitlement to service connection for a scar on the left 
forearm.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1977, 
and from May 1978 to November 1980.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  Current degenerative disc disease of the cervical spine 
and lumbar spine is not related to the veteran's period of 
active service, and did not manifest in disability to a 
compensable degree within a year of discharge.

3.  The current scars on the back of the veteran's neck and 
left forearm are not related to or the result of any incident 
of active service.

4.  The current scar on the veteran's left forearm preexisted 
active service, and did not increase in severity during or as 
a result of active service.

5.  Currently diagnosed bilateral hearing loss is not related 
to any incident of active service, to include noise exposure.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2003).  

2.  A lumbar spine disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2003). 

3.  Scars on the back of the neck and on the left forearm 
were not incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003). 

4.  A scar on the left forearm was not incurred in or 
aggravated by active service 38 U.S.C.A. §§ 1110, 1131, 1111, 
1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003). 

5.  Bilateral hearing loss was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to its duties to notify 
and assist a claimant.  In August 2001, VA issued regulations 
to implement the VCAA, now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).  
Further, the Court also clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
See Pelegrini II at 120-123.

Here, the RO received the veteran's claims in February 2000, 
prior to the enactment of the VCAA.  Thereafter, in March 
2000, the RO sent the veteran a letter to assist him with the 
claims process.  In this communication, the RO informed the 
veteran that for a claim of service connection, there needed 
to be evidence of a current disability, an injury or 
disability in service, and a link between the current 
disability and the injury or disability in service.  The RO 
further advised the veteran that service connection could 
also be obtained for certain disabilities that first arose 
not in, but shortly after service, known as presumptive 
conditions.  The RO told the veteran of the type of evidence 
(medical records, or in some cases, lay statements) that 
needed to be provided to support his claims, and advised that 
it would obtain any VA treatment records he identified as 
pertinent to his claims.  

In a May 2000 rating decision, the RO denied the veteran's 
claims.  In this initial rating action, the RO listed the 
evidence considered at that time (mainly service medical and 
some VA treatment records), as well as the criteria necessary 
to establish entitlement to service connection, and then 
specified in its reasons and bases that its denials were 
mainly based upon the lack of in-service complaints, 
findings, or diagnoses relevant to the cervical and lumbar 
spine, any injury to the back of his neck or left forearm 
(resulting in scars), or hearing loss, as well as a lack of 
current diagnoses as to his claimed disorders.  The RO 
further observed that although a left forearm scar was noted 
upon the veteran's entry into active service, there was no 
record in service of any complaints, symptoms, or treatment 
relative to this scar, so therefore there was no indication 
of aggravation of this preexisting scar in or as a result of 
service.

In a statement of the case issued in August 2000, the RO 
again presented the veteran with an updated list of the 
evidence evaluated for his claims (including recently 
submitted photographs), as well as a timeline of the history 
of his claims.  The RO again informed the veteran of the 
continuing reasons for which his claims had been denied, the 
evidence it had considered in denying these claims, and the 
evidence the veteran still needed to submit to substantiate 
his claims.  See 38 U.S.C.A. §§ 5102, 5103.  The RO also 
provided the text of VA regulations pertinent to his claims, 
including 38 C.F.R. § 3.102 (reasonable doubt) and 38 C.F.R. 
§ 3.303 (principles relating to service connection).  In 
addition to the reasoning previously provided in the rating 
decision denying all claims, the veteran was further advised 
that despite his statement that service medical records 
revealed a back injury, there was no such injury reported in 
these records.  The veteran was also advised that although he 
had reported hearing loss from being around helicopters and 
guns in service, the RO could not accept this statement as a 
diagnosis of hearing loss.

Then, in a letter dated in March 2001, the RO informed the 
veteran of its expanded duties to notify and assist under the 
VCAA, and requested him to submit any pertinent evidence he 
had to support his claims.  The RO explained that it was 
developing his claims pursuant to the latter duty, requested 
that the veteran submit any pertinent evidence he had to 
support his claims, and indicated that it would assist the 
veteran in obtaining and developing this evidence, provided 
he identified the source(s) of the evidence.  VA also 
notified the veteran as to what the evidence needed to show 
to satisfy his claims, namely: (1) an injury in service or a 
disease that began in or was made worse during service, or an 
event in service causing injury or disease; (2) a current 
physical or mental disability; and, (3) a relationship 
between the current disability and the injury or disease in 
service.  As to element (1), the RO again informed the 
veteran that some disorders, even though not shown in 
service, may be determined to have been incurred in service, 
namely certain presumptive conditions.  In conjunction with 
these elements, the RO advised the veteran as to the type of 
evidence that was required to support each element, what 
steps it would take to obtain this evidence, and what 
evidence the veteran should provide for his claims.   

In the March 2001 letter, the RO indicated that it would 
assist the veteran in obtaining and developing evidence, 
provided he identified the source or sources of the evidence.  
The RO noted that it had already secured evidence in support 
of the veteran's claims, including his service medical 
records, as well as VA treatment records.  It explained that 
it was required to make reasonable efforts to assist the 
veteran in obtaining evidence, including medical records, 
employment records, and records from federal agencies, but 
that ultimately, it was the veteran's responsibility to 
ensure the RO's receipt of all pertinent information.  The RO 
requested the veteran to identify all outstanding evidence 
that needed to be secured, or to obtain the evidence on his 
own initiative and send it to the RO.  The RO also indicated 
that it would provide the veteran with a medical examination 
or secure a medical opinion, if it thought that such an 
examination or opinion was necessary to make a decision in 
the case.  

Also in March 2001, the RO told the veteran that it needed 
certain evidence from him, namely current medical evidence of 
(the residuals of) a back injury, of hearing loss, and of a 
scar on the left forearm.  The RO informed the veteran that 
it also needed evidence to show that all of his claimed 
disorders developed in service or within a year after 
service, and that these disorders were related to an event in 
service.  The RO advised the veteran that he could sign and 
return a release form to the RO so that it could obtain any 
such records.  The RO informed the veteran that he should 
tell the RO about any additional information or evidence that 
he wanted the RO to obtain for him, and asked the veteran to 
send in any evidence in his possession that the RO needed for 
his claims.  

Finally, in February 2004, the RO issued a supplemental 
statement of the case that continued to deny the veteran's 
claims.  In this document, the RO provided the text of VA's 
new duty-to-assist regulations at 38 C.F.R. § 3.159.  The RO 
told the veteran that it had received additional VA and 
private treatment records, as well as reports of VA 
examination relevant to his claims.  The RO advised the 
veteran that there was now evidence of record to confirm 
current cervical and lumbar spine arthritis, neck and forearm 
scars, and hearing loss.  The RO stated that there was still 
no evidence to show any back injury in service, to include an 
injury to the back of the neck resulting in a scar.  The RO 
noted that the veteran's current cervical and lumbar 
arthritis was not shown in evidence of record to be present 
within a year after he left active duty.  The RO again noted 
that there was no evidence of injury to the left forearm in 
service (resulting in a scar).  The RO observed that hearing 
loss was not diagnosed until many years after service, and 
that a VA examiner opined that noise exposure in service did 
not cause it.  Finally, the RO stated that there was no 
evidence of record to link any of the current disorders to 
service; there was only evidence against such a nexus.        

In a June 2004 letter, the RO advised the veteran that it was 
ready to transfer his claims to the Board for its 
consideration.  The RO also advised the evidence of how he 
could then submit additional information and evidence in 
support of his claims.

The above shows that, throughout this appeal, the veteran was 
notified as to the legal criteria governing his claims, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or obtain an examination if needed, and, that he was 
ultimately responsible for providing evidence in support of 
his claims.  VA also asked the veteran to send in any 
evidence he had in support of his claims, consistent with the 
fourth element of Pelegrini II.

The Board acknowledges that because the VCAA notice in this 
case was not provided to the veteran prior to the initial RO 
determination, the timing of the notice does not comply with 
the express requirements of the law.  The Board notes, 
however, that the only way the RO could provide notice prior 
to initial adjudication of the veteran's claims would be to 
vacate the prior adjudication and to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, forcing the veteran to begin the appellate 
process anew.  

The Board thus emphasizes that it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's initial decision.  There is, 
therefore, no adverse determination to overcome by virtue of 
specific notice having been provided only after the initial 
determination was made.  Moreover, appropriate notice was 
provided to the veteran in this case well prior to the 
transfer and certification of the veteran's appeal to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), as discussed above.  Thus, the veteran had adequate 
opportunity to identify and/or submit the evidence or 
information that he was informed was needed from him.  


All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, the 
veteran was fully advised consistent with the governing legal 
authority, and was further provided the appropriate 
opportunity to respond to this notice.  The Board therefore 
finds that any defect with respect to the timing of the VCAA 
notice here was harmless error, and that VA has satisfied the 
VCAA's duty to notify the veteran.  

The Board additionally finds that VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the veteran's claims.  38 U.S.C.A.§ 5103A (a), (b) and (c).  
The claims file contains the veteran's service records and 
some photographs supplied by the veteran, as well as medical 
treatment records from facilities identified by the veteran.  
The RO obtained his VA treatment records, dated from 
approximately October 1998 to October 2003, as well as his 
available records from a private hospital, dated in April 
1972.  (With respect to these records, the Board understands 
that the veteran identified certain treatment records from 
September 1974 as relevant to his claim for a left forearm 
scar.  The RO requested these records specifically, but the 
only available records for the veteran from this hospital 
appear to be the April 1972 reports.)   The claims file also 
contains an April 1986 private medical report from an unknown 
physician, and a May 2000 report from D. Eckert, M.D.

VA has also conducted necessary medical inquiry in an effort 
to substantiate the veteran's claims.  38 U.S.C.A.§ 5103A 
(d).  The veteran was afforded several VA examinations, 
conducted in April 2002, with appropriate testing as 
necessary.  Additionally, after the RO reviewed the 
examination reports from these evaluations, it returned two 
reports, accompanied by the claims file, to the respective 
examiners for supplemental information and opinions, which 
were provided in May 2002.  


The veteran has not identified any other available evidence 
for consideration in his appeal.  Under the facts of this 
case, then, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  The Board thus finds that VA has done everything 
reasonably possible to notify and assist the veteran, and 
that the record is now ready for appellate review. 

Service Connection for Cervical Spine and Lumbar Spine 
Disorders, and for Scars on the Back of the Neck and Left 
Forearm

Applicable Law

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
awarded where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309.  If there is no evidence 
of a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  38 
U.S.C.A. §§ 1111, 1132.  This presumption of soundness, 
however, may be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service and 
that the disorder was not aggravated by such service.  Id.  

For a preexisting injury or disease to have been aggravated 
by active service, there must be an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Where a 
veteran experiences an increase in disability of a 
preexisting condition during service, a presumption of 
aggravation arises that is rebuttable by clear and 
unmistakable evidence (obvious or manifest).  38 C.F.R. § 
3.306(b).  This includes medical facts and principles that 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  The specific 
finding requirement that an increase in disability is due to 
the natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to service.  Consideration will also be 
given to the circumstances, conditions and hardships of 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A temporary 
worsening of symptoms, rather than a deterioration of the 
condition, cannot be considered to be aggravation of a 
preexisting injury or disease and is not a basis for invoking 
the presumption.  Jensen v. Brown, 4 Vet. App. 304 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Factual Background

The record reflects that in April 1972, prior to entry into 
his first period of active service, the veteran was seen at 
Central Baptist Hospital for treatment of injuries sustained 
in a motorcycle accident.  The veteran had multiple abrasions 
and contusions all over his body.  He was briefly admitted 
because he was unable to move his legs, which after 
examination, physicians determined was emotional in origin.  
Other than pain complaints, especially in the neck, and the 
aforementioned cuts and bruises, the physicians found the 
physical examination to be unremarkable.  Neurologic 
examination was normal, with the exception of tenderness at 
C1-C2, so the physician assessed a probable neck sprain.  X-
ray examinations were also ordered as a precaution.  Although 
the examining physicians indicated that the 
X-ray reports revealed mostly normal findings for purposes of 
determining immediate residuals from the motorcycle accident 
(except for a finding of a minor fracture of the right femur 
above the knee), the radiologists did record pertinent 
findings in relation to the veteran's pending claims.

April 1972 X-rays of the cervical spine revealed a loss of 
the normal lordotic curvature, replaced by a kyphotic 
deformity, the apex of which was at the level of the 
interspace posteriorly at between C-3 and C-4.  There was 
also some soft tissue swelling just anterior to C-5 and C-6.  
The superior aspect of the odontoid process (concerning C-2) 
also angulated posteriorly, widening the superior portion of 
the atlantodontal space (concerning C-1), noted to probably 
be a variation in normal development.

April 1972 X-rays of the lumbar spine showed mild 
irregularities of the anterior and superior aspects of the 
bodies of L-1 and L-2, but the radiologist noted that these 
changes may represent the residual of old Scheuermann's 
disease.  There was also mild scoliosis of the lumbar spine, 
with a convexity to the left, and a spina bifida occulta of 
S-1.

The veteran served on active duty from May 1974 to May 1977, 
and from May 1978 to November 1980.  His service records do 
not show that he was involved in the Vietnam conflict, or 
that he served in combat, even though he was trained in the 
infantry to serve as antitank assaultman.  His service 
records reveal that he mainly served stateside, and that he 
also served time aboard ship.

On his report of medical history for his entry into active 
service in May 1974, the veteran did not report any problems 
related to his neck or back, nor did he note any injury to or 
scars of the back of his neck or left forearm.  

There are two copies of the veteran's May 1974 examination 
report contained in the claims file, neither of which appears 
to be the original version.  One copy has only normal 
findings for the veteran's back and neck, and notes no injury 
residuals on the back of the neck, or on the left forearm.  
The other copy, however, additionally records a one-inch scar 
on the left forearm, with no noted symptoms.

The veteran has reported that while he was home on leave in 
September 1974 (during his first period of active service), 
he sustained an injury to his left forearm while working with 
a service department recruiter.  He stated that he was 
treated at Central Baptist Hospital for this injury. 
Accordingly, the RO requested these records.  In response, 
however, there were no records of treatment for such an 
injury at this hospital; instead, the hospital supplied 
copies of its records of treatment for the veteran's April 
1972 motorcycle accident.  

Although there is no report of medical history pertaining to 
the veteran's release from his first period of active duty, 
there is one May 1977 examination report.  This examination 
report again only records normal findings pertaining to the 
back and neck, with no residuals of injury noted on the back 
of the neck.  In addition, the one-inch left forearm scar is 
again recorded on this report, with no noted symptoms.

Upon his second entry into active service in February 1978, 
on his report of medical history, the veteran identified a 
history of broken bones which, upon inquiry by the service 
physician, he related to a June 1976 in-service thumb 
amputation.  He otherwise reported no history pertinent to 
the pending claims.  Moreover, on a separate form, he 
reported that he had had no back trouble.  The veteran's 
February 1978 service examination report again noted only 
normal findings for the back, neck, and left forearm.  There 
was no notation of the left forearm scar.

A careful review of the entirety of the veteran's service 
medical records, for both periods of active duty, reveals no 
complaints, symptoms, diagnosis, or treatment for neck or 
back problems, or for the residuals of any injury to the back 
of the neck or the left forearm.  The veteran has reported 
that he sustained a specific back/neck injury in service, but 
it is not noted anywhere in these records, nor are there any 
line of duty determinations pertaining to such an injury.  In 
another document contained in the claims file, the veteran 
reported to a private physician that he injured his back in 
Vietnam in a 1977 helicopter crash.  Likewise, this is not 
documented anywhere in his service records.  In a May 2001 
statement, the veteran also related his current back problems 
to a back injury that occurred when he was caught in the back 
blast of an antitank gun in service, at which time he was 
thrown about 30 feet.  This is also not recorded in his 
service medical records. 

The veteran has also reported that the left thumb amputation 
in service caused his left forearm scar.  The service medical 
records show an amputation of the tip of the left thumb in 
June 1976, but there is no indication this amputation, or the 
injury that preceded it, involved any injury to the left 
forearm.

As pointed out by his representative, the service medical 
records do document that the veteran had a history of several 
falls, episodes of passing out while running, and two 
occasions involving injuries to the front of his head.  
Again, however, there is no mention of complaints from the 
veteran, symptoms noted, diagnoses assessed, or treatment 
for, any involved neck or back injury, injury to the back of 
the neck, or injury to the left forearm.

On his September 1980 report of medical history for his final 
discharge from active duty, the veteran reported that he was 
in good health, and noted no neck or back problems, or neck 
or forearm injuries or scars.  On his September 1980 medical 
examination report for discharge, only normal findings were 
listed for the veteran's back and neck, and there was a 
notation that he had no scars.  

The veteran has supplied service photographs showing that he 
had to assist others in carrying heavy items, received by the 
RO in July 2000.  In a May 2001 statement, the veteran 
reported that during service, he had to run every day for a 
year with 40-pound packs on his back.

In a February 1983 VA examination report pertaining to the 
veteran's claim for entitlement to service connection for his 
left thumb amputation, clinical findings are basically 
limited to the thumb.  There is, however, again no mention 
that the veteran injured his left forearm in conjunction with 
the amputation, or the events leading up to it in service.

The veteran supplied an April 1986 Medical Certificate from 
an unknown physician to the RO in that month.  On this form, 
the physician recorded that the veteran was injured in a 1977 
helicopter crash in Vietnam, and that he had had left back 
and leg pain since that time.  There is no indication on this 
form that the physician reviewed the veteran's service 
medical records or prior medical history.  The physician's 
diagnosis was an old service injury to the back and leg and 
lower extremities.

The claims file also contains a May 1990 report from D. 
Eckert, M.D.  In his report, Dr. Eckert noted the veteran's 
report of back surgery one and a half years prior because of 
severe right-sided sciatica and S-1 radiculopathy.  The 
veteran had reported to Dr. Eckert with complaints of back 
pain, and the diagnosis was bilateral paraspinous muscle back 
strain, and a history of back pain and right sciatica, status 
post microsurgery, with a probable herniated disc (history 
not available).

A May 1999 VA examination report for the hand, thumb, and 
fingers records the veteran's complaint of an aching 
sensation at times in the left forearm in the area of his 
scar, but no pain in his thumb.  On clinical evaluation, a 
one-inch, nontender scar was noted on the left forearm, with 
a one-quarter-inch depression.  The examiner's diagnoses 
included a report of a painful left forearm scar.    

In the veteran's VA treatment reports of record, dated from 
around 1983 to October 2003, there are only noted complaints 
and assessments of low back (and not neck) pain and lower 
extremity radiculopathy, and no notations addressing scars on 
the back of the neck or on the left forearm.

In April 2002, the RO afforded the veteran a VA spine 
examination.  In his report, the examiner stated that she 
reviewed the claims file.  The veteran noted that while in 
service, he had to carry 40-pound packs on his back while 
running, and the next day, he could "really feel it."  He 
stated that his back pain began about 15 years ago, more so 
in the lumbar area, and radiating into his leg.  The examiner 
noted that the veteran had a history of a herniated, 
degenerated cervical disc, and that he had several noted 
cervical spine degenerative changes.  The examiner reported 
that a magnetic resonance imaging test for the cervical spine 
revealed a chronic left paracentral disc herniation at C4-5 
with cord contouring and a narrowed left sixth neuroforamina.  
A magnetic resonance imaging test for the lumbar spine 
revealed degenerative disc disease at L3-4, L4-5, and L5-S1.  
The examiner confirmed that clinical evaluation supported 
these test findings, and diagnosed severe degenerative disc 
disease of the cervical and lumbar spine.  She stated that a 
careful review of the claims file revealed no evidence or 
history of spinal injury, and no treatment for spinal 
injuries, with no complaint or finding, or physical 
examination done in the military relating to back or neck 
pain.  In conclusion, she opined that therefore, it is 
unlikely that the veteran's current lumbar and cervical 
spinal disorders are related to military service.

The RO also provided the veteran with an April 2002 VA scars 
examination.  At this examination, the veteran reported a 
history of a stab wound to his left forearm.  He noted that 
the scar becomes painful at times in cold weather.  On 
clinical evaluation, the examiner recorded a one-inch by one-
quarter inch wide scar at the dorsum of the lower left 
forearm, well-healed and nontender.  The examiner also 
observed a one-and-a-half-inch, slightly depressed scar, 
where a piece of metal had been removed from the posterior 
cervical spine, noted to be mildly depressed and nontender.  
The examiner diagnosed nontender scars with no functional 
limitations.  

In May 2002, the examiner supplemented her scars evaluation.  
She observed that records in the claims file note that in May 
1974, the veteran was examined, and there was a one-inch scar 
recorded for the left forearm.  She stated that there was no 
indication as to the cause of the scar, and that there is no 
history in the service medical records of treatment for an 
injury to the left forearm.  She concluded that therefore, it 
is unlikely that the veteran's left forearm scar was incurred 
while he was in military service.  The examiner further 
stated that her review of the service medical records and the 
local record indicated no history of injury to the area of 
the veteran's cervical scar.  She opined that therefore, it 
is unlikely that the scar near the cervical spine is related 
to an injury in military service. 

Analysis
 
The Board finds that for all of these claims, entitlement to 
service connection on a direct basis is not warranted.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
As repeatedly mentioned above, there is no indication in 
service of any documented injury to the veteran's neck or 
back, to the back of his neck, or to his left forearm.  
Moreover, with one exception (the left forearm scar), there 
is no service record of complaints, symptoms, treatment, or 
diagnosis pertaining to these areas.  The Board recognizes 
that, as recorded in the April 2002 VA examination reports, 
the veteran is currently diagnosed with severe degenerative 
disc disease of the cervical and lumbar spine, as well as 
well-healed and nontender scars located on the back of the 
neck and on the left forearm.  However, none of these 
currently diagnosed disorders have been related back to the 
veteran's periods of active service by competent medical 
evidence of record.  Moreover, the only competent medical 
evidence of record - the April 2002/May 2002 VA opinions - 
developed after examination and based upon review of the 
record, specifically negate any such relationship for all of 
these disorders.  Accordingly, with no evidence of incurrence 
in service or a nexus to service, all four of these claims 
fail on a direct service connection basis.  Id.

The Board recognizes that the veteran has reported that he 
sustained injuries in service that caused his current back 
(neck and low back) problems, and that they are likely the 
result of: a (general) back injury documented in service; his 
involvement in a 1977 helicopter crash in Vietnam; carrying 
heavy packs while running in service; and an incident in 
service when he was caught in the back blast of an antitank 
gun in service, resulting in his being thrown about 30 feet.  
The veteran's representative has also suggested that these 
disorders are related to all of the veteran's falls and other 
injuries in service.  In addition to the fact that these 
events are simply not documented in the service records, the 
veteran, as a layman and not a medical professional, however, 
is simply not competent to provide such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   As such, the 
Board can afford his opinion no weight.  Further, the April 
2002 VA examiner specifically found that there was no 
indication of any back or neck injury in service, and 
therefore she could not relate current degenerative disc 
disease to any event of service.  

The Board also recognizes that there is an April 1986 medical 
report that appears to link the veteran's current back 
problems to service, via the "1977 helicopter crash in 
Vietnam."  The Board will not accept this opinion as 
competent evidence, when it is not shown to be based on the 
record or upon a verified (or otherwise legally acceptable) 
event.  As such, this opinion is insufficient to counter the 
negative nexus opinion of the April 2002 VA examiner.  
Because there is no indication that the veteran served in 
Vietnam, and because the record does not reveal that he is a 
combat veteran, the Board is unable to presume the occurrence 
of this event.  See 38 U.S.C.A. § 1154(b) (West 2002).  
Moreover, even if the Board could accept the veteran's word 
that he sustained a back injury as the result of such an 
event, there would still have to be evidence of a chronic, 
and not acute, disorder; here, again, the service medical 
records, including the September 1980 discharge examination 
report, are negative for such supporting evidence.

Further, the Board observes that presumptive service 
connection is also not for application with regard to the 
veteran's cervical and lumbar spine degenerative disc 
disease.  38 C.F.R. §§ 3.307, 3.309.  The record reveals that 
this diagnosis is not officially of record until the April 
2002 VA examination reports.  As such, absent a finding of 
such arthritis manifested to a compensable degree within a 
year after the veteran's discharge in September 1980, the 
Board cannot service-connect the neck and low back claims 
upon this basis, either.  Id.

The Board additionally notes that with respect to his left 
forearm, the veteran has variously reported that his current 
scar was: the result of a cut sustained while he was working 
with a recruiter in September 1974; incurred secondary to his 
June 1976 in-service thumb amputation; and finally, as 
reported to the VA examiner in April 2002, the result of an 
unspecified stabbing.  Again, none of these accounts are 
supported by the record.  Further, there is evidence to 
support a finding that this scar was incurred prior to the 
veteran's entry into active service.  An apparently 
asymptomatic left forearm scar was noted on one of two copies 
of the May 1974 original service entrance examination report, 
as well as on the discharge examination report for this 
period of service in May 1977.  This scar is not even noted 
on the entry and examination reports for the veteran's second 
period of active service, and as discussed, is not mentioned 
in any service treatment record.  The Board accordingly finds 
that the claim for entitlement to service connection for a 
left forearm scar is more appropriately for consideration 
under an aggravation basis, as a preexisting condition, under 
which it would still be denied.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  Because the veteran is to be presumed 
sound except for conditions noted on the entrance 
examination, i.e., his left forearm scar, his scar is found 
to have preexisted service.  38 U.S.C.A. §§ 1111, 1132.  
Preexisting conditions may only be service-connected when it 
is shown that they underwent an increase in severity in or as 
the result of active service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.   Here, however, there is no medical evidence to 
support a finding that this preexisting scar worsened in or 
because of service; after its mention on the May 1977 
discharge examination for the first period of service, it is 
not mentioned again in the service medical records for the 
second period, at all.  After that, the scar is not mentioned 
until recent (1990's and later VA examination reports).  
Accordingly, the Board will not hold that this preexisting, 
asymptomatic left forearm scar was aggravated in or as the 
result of active service.  Id.  

The Board notes that its above conclusion as to no 
aggravation of a preexisting left forearm scar is 
additionally supported by the pre-service, April 1972 Central 
Baptist Hospital reports concerning the veteran's motorcycle 
accident, where multiple abrasions and contusions were noted 
to be all over his body (possibly the origin of the left 
forearm scar). 

Moreover, this pre-service April 1972 motorcycle accident 
also resulted in X-ray findings tending to indicate that a 
degenerative process had already begun in the veteran's 
cervical and lumbar spine prior to service.  As such, this 
competent medical evidence would serve as clear and 
unmistakable evidence that the veteran's neck and low back 
disorders also preexisted his active service (despite the 
lack of any such disorders noted on the May 1974 service 
entry examination report).  Under an aggravation analysis 
then, these claims for service connection would again be 
denied because of the lack of any in-service complaints, 
symptoms, diagnosis, or treatment to show that preexisting 
neck and back disorders increased in severity during or as a 
result of active service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against all of these 
claims, and so the claims do not warrant service connection 
under the law under any available basis.

Service Connection for Bilateral Hearing Loss

Applicable Law

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

It is not required that hearing loss be shown during service 
in all cases.  The Court has held that, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if: (1) the record shows acoustic trauma due to 
noise exposure in service; 
(2) audiometric test results show an upward trend in auditory 
thresholds; (3) post-service audiometric testing establishes 
current hearing loss constituting a disability under 
38 C.F.R. § 3.385; and (4) competent evidence relates current 
hearing loss disability to active service.  Id. at 159-160.
Factual Background

The veteran's service records show that he served in the 
infantry as an antitank assaultman.  At his initial entry 
examination in May 1974, audiometric testing revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
-
5
LEFT
20
5
5
-
5

An audiometric test conducted during the veteran's first 
period of service, in April 1976, revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
5
0
LEFT
5
0
0
5
0

During examination for discharge from his first period of 
active service in May 1977, audiometric testing revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
10
0
0
0
0



In February 1978, at the time of the veteran's entry into 
service for his second period of active duty, audiometric 
testing revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
5
0
LEFT
10
0
0
5
0

At the time of the veteran's final discharge from active 
service in September 1980, audiometric testing revealed pure 
tone thresholds, pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
15
10
0
LEFT
5
0
0
0
0

At the time of the above service testing, and as documented 
in the remainder of his service medical records, the veteran 
never complained of hearing loss.  The service medical 
records do show one visit for treatment in July 1974 because 
of an earache and a sore throat, where his ears were found to 
be full of wax.  The veteran also had two cysts excised from 
the outside of his ears in September 1979.

The veteran reported that after service, he had one prior 
hearing test at a VA facility.  He did not report that he 
sought treatment for hearing loss prior to this (fairly 
recent) visit.  The VA medical records in the claims file, 
dated from October 1998 to October 2003, make little mention 
of the veteran's hearing, with the exception of an October 
2003 report of difficulty hearing in the right ear.  

In July 2000, the veteran supplied service photographs that 
showed his presence at a firing range.

In April 2002, the RO arranged for the veteran to undergo a 
VA audiological evaluation.  In her written report, the 
examiner indicated that she reviewed the claims file, 
including the above-listed audiometric testing results from 
service.  She stated that these results showed normal hearing 
in both ears across all test frequencies.

The veteran told the April 2002 VA examiner that he had 
difficulty hearing in both ears, but worse in the left.  He 
reported that he was a tank gunner in combat in service, that 
he had also fired recoilless rifles, and was also generally 
around other firing, tanks, and antitank weapons.  The 
veteran stated that after service, he worked as a farmer, 
where he was around tractors and other equipment on the farm.    

On the authorized VA audiological evaluation in April 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
35
40
LEFT
30
30
35
40
55

These findings were analyzed to reveal a puretone average of 
36.25 decibels in the right ear and of 40 decibels in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 84 percent in 
the left ear, using the Maryland CNC test.

The April 2002 examiner opined that the veteran had a mild to 
moderate sensorineural hearing loss from one to 4000 Hertz in 
the right ear.  For the left ear, he had a mild to moderate 
sensorineural hearing loss from 230 to 4000 Hertz.  She 
stated that the veteran had loud noise exposure both in and 
out of service.  She concluded that it is as likely as not 
that his hearing loss is due to loud noise exposure, possibly 
both in and after the service.   

Thereafter, the RO referred the claims file back to the April 
2002 examiner for clarification, requesting that the examiner 
clarify whether noise exposure in service was the likely 
cause of the veteran's hearing loss.

In a May 2002 report, the April 2002 examiner first indicated 
that she had reviewed the veteran's aforementioned VA hearing 
test after service, dated in 1999, and that it again revealed 
normal hearing bilaterally across all hearing frequencies.

Also in the May 2002 report, the examiner indicated that 
based upon her review of all of the veteran's test results, 
representative of normal hearing until hearing loss shown at 
the April 2002 VA examination, a lot of time had passed since 
the veteran's service, time when he was not exposed to 
military noise.  She noted that the veteran was exposed to 
noise in service, but did not show any hearing loss then, and 
not for several years afterwards.  She concluded that 
therefore, it was her opinion that the veteran's current 
hearing loss is not likely to be due to the loud noise while 
he was in the service.  

Analysis

As reviewed above, the medical evidence of records shows that 
the veteran did not develop hearing loss while he was in 
service, as all of his in-service testing revealed findings 
of normal hearing, and there are otherwise no relevant 
complaints or findings of the same in or immediately after 
his periods of service.  Accordingly, without evidence of 
diagnosed hearing loss in service, entitlement to service 
connection for bilateral hearing loss on a direct basis would 
not be warranted here.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

As noted in the Hensley case, however, the veteran's post-
service diagnosis of bilateral hearing loss may still be 
service-connected, if all requirements under Hensley and 
38 C.F.R. § 3.385 are met.  As to element (1), the April 2002 
VA examiner believed that the veteran experienced acoustic 
trauma because of noise exposure in service.  As to element 
(2), the April 2002 audiometric test results do show an 
upward trend in auditory thresholds.  Further, per element 
(3), these test results establish current hearing loss 
establishing a disability per 38 C.F.R. § 3.385, because 
there is a finding of an auditory thresholds for the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz at 40 
decibels or greater for each ear.  

As to element (4) of Hensley, however, competent evidence 
does not relate the veteran's current hearing loss disability 
to active service.  There is only one medical opinion of 
record to address this element: the findings of the April 
2002 VA examiner.  In April 2002, she observed that the 
veteran had loud noise exposure both in and out of service, 
and concluded that it is as likely as not that his hearing 
loss is due to loud noise exposure, possibly both in and 
after the service.  The Board finds that this opinion is, at 
best, equivocal, and not favorable to the veteran's claim.    
And, when the RO pressed the examiner to be more definitive, 
she reviewed the record further.  Then, in May 2002, she 
concluded that because the medical evidence showed that the 
veteran had normal hearing for over 20 years after leaving 
active duty, during which he was exposed to noise from farm 
machinery - but not from military equipment - it was not 
likely that his current hearing loss, diagnosed only in 2002, 
was related to his noise exposure in service.  The Board 
therefore finds that the VA examiner's reasoned opinion, 
based upon a review of the record and uncontradicted in the 
evidence of record, does not establish element (4) of 
Hensley.  As such, absent this last element, entitlement to 
service connection for bilateral hearing loss is not 
warranted here.  

The Board has considered the benefit of the doubt rule in 
this case, but as the preponderance of the evidence is 
against the finding of a relationship between the veteran's 
current hearing loss and service, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a scar on the back of the neck is 
denied.

Service connection for a scar on the left forearm is denied.

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	John. E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



